DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 11/27/2018, in which claims 1-31 were cancelled.  Receipt is also acknowledged of an amendment, filed 4/11/2022, in which the status identifiers of the claims were updated.  Claims 32-51 are pending.

Election/Restrictions
Applicant’s election without traverse of species (A) in the reply filed on 4/11/2022 is acknowledged.
The response indicates that claims 32, 36-40 and 43-51 are readable upon the elected species.
Claims 34, 35, 41 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/11/2022.
Claims 32, 33, 36-40 and 43-51 are under consideration.

Information Disclosure Statement
Receipt of information disclosure statements is acknowledged.  The signed and initialed PTO-1449s have been mailed with this action.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency #1 - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located Fig. 2.  The right side of the Guide oligo hybridization sequence is not in the sequence listing.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 
Specific deficiency #2 – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.  The sequences of Fig. 2 are not identified by sequence identifiers in the drawing or in the Brief Description of the Drawings section.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
Specific deficiency #3 - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.  This requirement cannot be met by the filing of the paper copy of the sequence listing, because the application does not contain a statement that the CRF is identical to the "Sequence Listing" part of the disclosure, as described above in item 1), as required by 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
The use of the terms CIRCLIGASE (page 12, 2nd full paragraph; paragraph bridging pages 27-28), and HISEQ (page 22, full paragraph), which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32, 33, 36-40 and 43-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,179,932 B2 (hereinafter the ‘932 patent) in view of Bernitz et al (US Patent Application Publication No. 2012/0270214 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 and the claims that depend therefrom of the ‘932 patent anticipate instant claims 32, 33, 36-38 and 43.  Claim 3 of the ‘932 patent anticipates instant claim 39.  Claim 2 of the ‘932 patent anticipates instant claim 40.  Claim 5 of the ‘932 patent anticipates instant claim 44.  Claim 6 of the ‘932 patent anticipates instant claim 45.  Claim 11 of the ‘932 patent anticipates instant claims 47-49.  Claim 16 of the ‘932 patent anticipates instant claims 50 and 51.
The claims of the ‘932 patent do not require identifying the barcode by delivering one or more probes to the cell.  However, Bernitz et al teach it is within the skill of the art to identify barcodes in situ using hybridization of probes delivered to a cell (e.g., paragraphs [0268]-[0269]).  Because both the claims of the ‘932 patent and Bernitz et al relate to the identification of barcodes within a cell, it would have been obvious to one to use a known method for in situ barcode identification in order to achieve the predictable result of identifying the barcode.  Thus, instant claim 46 is not patentably distinct from the claims of the ‘932 patent.

Claims 32, 36 and 50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 103, 107 and 111 of copending Application No. 16/458,268 (hereinafter the ‘268 application). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 103 of the ‘268 application anticipates instant claim 32.  Claim 111 of the ‘268 application anticipates instant claim 36.  Claim 107 of the ‘268 application anticipates instant claim 50.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 32, 36 and 46-51 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bernitz et al (US Patent Application Publication No. 2012/0270214 A1; see the entire reference).
Regarding claim 32, Bernitz et al teach identifying a subcellular component that is RNA in a cell, comprising bringing a nucleic acid molecule that is a padlock probe(s) comprising a barcode in contact with complementary DNA (cDNA) provided from the RNA to hybridize the padlock probe(s) to the cDNA, and identifying the barcode within the cell to identify the cDNA, and thereby the RNA (e.g., paragraphs [0249], [0262] and [0268]).
Regarding claim 36, Bernitz et al teach the method further comprising ligating the hybridized padlock probe(s) to circularize the padlock probe, and amplifying the circularized padlock probe by rolling circle amplification (RCA) (e.g., paragraph [0257]).
Regarding claim 46, Bernitz et al teach the method where the identifying comprises using differently-labeled oligonucleotide probes delivered to the cell, where the probes have sequence complementary to the barcode of the padlock probes (e.g., paragraphs [0268]-[0269]).
Regarding claim 47, Bernitz et al teach the method where the cDNA becomes attached to a synthetic gel matrix in the cell, and the padlock probe(s) become attached thereto via hybridization (e.g., paragraphs [0249]-[0253]).
Regarding claim 48, Bernitz et al teach the matrix is formed in the cell with a matrix-forming material prior to identifying the barcode (e.g., paragraphs [0249]-[0253]).
Regarding claim 49, Bernitz et al teach the sample is treated to fix RNA contained in the cells to the matrix, such as by the linkage of 5’ phosphate to amines (e.g., paragraph [0264]).  Bernitz et al teach the linkage of 5’ phosphate to amines helps maintain the localization of RNA relative to other cellular components (e.g., paragraph [0027]).
Regarding claim 50, Bernitz et al teach the barcode is “specific for” a particular cDNA, and thus a particular RNA (e.g., paragraphs [0040] and [0262]).
Regarding claim 51, Bernitz et al teach the method where identifying the barcode comprises sequencing the nucleic acid molecule comprising the barcode (e.g., paragraph [0268]).

Claims 32, 33, 36 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leuchowius et al (Molecular & Cellular Proteomics, Vol. 12, No. 6, pages 1563-1571, June 2013, published online February 22, 2013; see the entire reference).
Regarding claims 32 and 33, Leuchowius et al teach the detection of a subcellular component that is a protein in a cell, comprising bringing a DNA molecule comprising a barcode attached to an antibody that binds to a protein in contact with the protein such that the antibody binds the protein and couples the protein to the DNA molecule comprising the barcode, and identifying the barcode within the cell to identify the protein (e.g., paragraph bridging pages 1565-1566; page 1566, Multiplex Quantification of Protein Complexes Involving EGFR; page 1569, RESULTS). 
Regarding claim 36, Leuchowius et al teach the method further comprising amplifying the DNA molecule comprising the barcode with rolling circle amplification (RCA) after the antibody has bound the protein (e.g., page 1566, paragraph bridging columns).
Regarding claim 46, Leuchowius et al teach the identification of the barcode within the cell with detection oligonucleotides, which are fluorescently labeled probes (e.g., page 1566, paragraph bridging columns; Fig. 1).

Claims 32, 33, 36-40, 43-45, 50 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marblestone et al (arXiv:1404.5103v1 [q-bio.NC], https://doi.org/10.48550/arXiv.1404.5103, April 21, 2014, pages 1-18; see the entire reference).
Regarding claims 32, 33, 43, 44, Marblestone et al teach a method for identifying a subcellular component in a cell, comprising brining a ribonucleic acid (RNA) molecule comprising a barcode and a MS2 or PP7 aptamer in contact with a subcellular component, which is a protein fused to MS2 or PP7, respectively, and using FISSEQ to identify the barcode within the cell to identify the subcellular component (e.g., Note 7.1, Barcode targeting via fusion proteins; Note 7.2).
	Regarding claims 36-40, Marblestone et al teach that the RNA is reverse transcribed, circularized and amplified via rolling-circle amplification to generate a local DNA rolonoy (e.g., paragraph bridging pages 1-2; page 1, Footnote 1).
Regarding claim 45, Marblestone et al teach that the RNA is delivered to the cell indirectly by the introduction of the lentivirus (e.g., Note 7.1, Barcode targeting via fusion proteins; Note 7.2).
Regarding claims 50 and 51, the barcode is specific to the subcellular component (e.g., Note 7.1, Barcode targeting via fusion proteins; Note 7.2).

	Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699